NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0488n.06

                                        Case No. 13-5167
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS
                                                                                    Jul 07, 2014
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
TRAVIS LITTLE,                                      )       KENTUCKY
                                                    )
       Defendant-Appellant.                         )
                                                    )
                                                    )



       BEFORE: MOORE, SUTTON and ALARCÓN, Circuit Judges. 


       SUTTON, Circuit Judge. Travis Little pleaded guilty to possessing around 20 grams of

crack cocaine, and in February 2008, the district court sentenced him to serve five years in prison

for that offense—the statutory minimum sentence at the time—on top of five years for a related

firearms charge. Two years later, Congress eliminated the statutory minimum for Little’s crack-

cocaine offense in the Fair Sentencing Act of 2010. Little sought to take advantage of the

change by requesting a sentence reduction under 18 U.S.C. § 3582(c)(2) in district court, but to

no avail. He now presses his claim for relief under § 3582(c)(2) on appeal.



       
        The Honorable Arthur L. Alarcón, Senior Circuit Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
Case No. 13-5167
United States v. Little
        While Little’s appeal was pending, our court decided United States v. Blewett, 746 F.3d
647 (6th Cir. 2013) (en banc).        Unfortunately for Little, this decision forecloses all three

arguments he presses on appeal: that the Fair Sentencing Act applies retroactively to defendants

sentenced before its passage; that denying Little a sentence reduction violates the Equal

Protection Clause; and that Little’s sentence violates the Eighth Amendment’s prohibition

against cruel and unusual punishment. Id. at 650–60. Little recognizes that Blewett binds this

panel and dictates affirmance. He wishes only to preserve these arguments for review by a

higher tribunal, as he is entitled to do.

        For these reasons, we affirm.




                                                 2